Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species II, claims 1-10 in the reply filed on 02/17/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US 2016/0039265).
Regarding claim 1, Ota teaches a method for operating a radiation heating device (10) in a heating system of a motor vehicle (p.0017), wherein the radiation heating device comprises an electrically operable heating element (25) for providing a heating temperature on a heating surface (surface of 25), the method comprising the steps of: operating the heating element for delivery of heating power in normal duty (p.0022); checking whether there is contact between the heating surface and a body 
Regarding claim 3, Ota teaches the method as set forth above, wherein the heating element is operated such that the heating power is adjusted to a specified setpoint heating temperature in accordance with a temperature control function (p.0023; p.0035).
Regarding claim 4, Ota teaches the method as set forth above, wherein the heating power of the heating element is reduced wherein, in an event of contact between the heating surface and the body part, a safety temperature is specified by the temperature control function which is lower than the setpoint heating temperature (p.0035; p.0038).
Regarding claim 5, Ota teaches the method as set forth above, wherein the checking for contact between the heating surface and the body part is executed by determining a capacitance variation on a conductor (31) in the radiation heating device in relation to the environment (p.0027; p.0029; p.0031).
Regarding claim 6, Ota teaches the method as set forth above, wherein the conductor in the radiation heating device is a heating conductor in the heating element (p.0027-0031).
Regarding claim 7, Ota teaches the method as set forth above, wherein the determining of the capacitance variation is executed in a time interval during which the conductor of the heating device is de-energized (p.0027; p.0029; p.0031).

Regarding claim 10, Ota teaches the method as set forth above, wherein the heating element is restored to operation in accordance with normal duty, if no contact with the body part is detected (p.0033; as shown in Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Ishikawa (WO 2016/013168).
Regarding claim 2, Ota teaches all the elements of the claimed invention as set forth above, except for, wherein the heating power of the heating element is reduced if contact with the body part is detected which exceeds a specified duration of contact.
Ishikawa teaches a radiation heating device (10) comprising a heating element (24), wherein the heating power of the heating element is reduced if contact with the body part is detected which exceeds a specified duration of contact (lines 440-466).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Ota, with Ishikawa, by reducing heating power if contact with the body part is detected which exceeds a .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Braeuchle (US 2002/0170900).
Regarding claim 9, Ota taches all the elements of the claimed invention as set forth above, wherein for determining the capacitance variation, a voltage is applied to a connecting line of the heating element, and a time interval for achieving a specified detection voltage threshold value on said connecting line, or on another connecting line of the heating element is determined, wherein contact with the body part is detected by comparing the time interval thus determined with a reference time interval.
Braeuchle teaches a method for detecting the contact of hands on a steering wheel (title), wherein for determining the capacitance variation, a voltage is applied to a connecting line of the heating element, and a time interval for achieving a specified detection voltage threshold value on said connecting line, or on another connecting line of the heating element is determined, wherein contact with the body part is detected by comparing the time interval thus determined with a reference time interval (p.0025-0027).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Ota, with Braeuchle, by determining the capacitance variation by voltage detection and time interval for achieving a specified detection voltage, for the advantages of avoiding false contact detection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0061365, US 2016/0129817, US 2016/0101805 and US 2016/0096543.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761